--------------------------------------------------------------------------------



EXHIBIT 10.18


WRITTEN DESCRIPTION OF ANNUAL INCENTIVE COMPENSATION PLAN


First Northern Bank
Annual Incentive Compensation Plan


1.
Objective



The objective of the Bank’s Annual Incentive Compensation Plan (the “Plan”) is
to motivate executives to work effectively to achieve the Bank’s short-term
financial objectives and to reward executives when objectives are met. In
addition, the annual incentive plan is intended to achieve the board chartered
compensation philosophy wherein salaries are positioned at, or below, market and
incentive compensation opportunities are provided that allow employees to earn
above market compensation (50th - 75th percentiles of selected peer group
levels) when the Bank performs.


2.
Administration of the Plan



The Plan is administered by the Compensation Committee (the “Committee”) of the
Board of Directors of First Northern Bank. No member of the Committee is
eligible for participation in the Plan. The Committee has the power to recommend
to the Board any management incentive plan of the Bank or the Company under
which incentive compensation is granted. The Committee will review periodic
reports from management concerning the administration and status of the Plan and
will seek to ensure that the plan continues to meet the intended objectives.


3.
Participation and performance targets



Under the Bank’s Annual Incentive Compensation Plan, all employees, including
the Chief Executive Officer and all other Executive Officers, are eligible to
receive annual cash incentive compensation at the end of each year if
performance targets are achieved. The performance targets for determining the
Incentive Compensation Bonus Pool (the “Pool”) are Return on Equity and Return
on Assets which are generally evenly weighted. Annually, performance target
metrics aligned with the Bank’s strategic plan goals are established by the
Management Committee of the Board of Directors.



4.
Incentive Compensation Bonus Pool



The Pool is reviewed annually by the Committee and recommended for approval by
the Board of Directors. For every 2% variance from targeted performance, the
incentive Pool changes by 5%, e.g. a 6% variance from target would result in a
15% change in payout. Payouts are capped at achievement of 120% of target
performance which results in a payout cap of 150%; and there is no payout when
performance is less than 80% of target performance.



5.
Target Incentive Award



Payments awarded under the Plan will be approved the Board of Directors.
Executives are eligible for a target incentive award that is expressed as a
percentage of their salary. For example, the CEO’s target incentive award is 75%
of his annual salary at 100% of target performance. If performance was at 115%
of target performance, then the CEO would be eligible for 137.5% of 75% or
103.125% of salary, or if performance was at 85% of target performance, then the
CEO would be eligible for 62.5% of 75% or 46.875% of salary. The other executive
officers at the Executive Vice President level are eligible to receive 40% of
salary at 100% of target performance. The target incentive award, which is paid
out of the established incentive compensation bonus pool, will be adjusted based
upon how the Bank performs versus corporate goals and how individual
participants perform versus their individual or team goals. At least 50% of the
Chief Executive Officer and other Executive’s incentive compensation are tied
directly to overall Bank results. Executive target incentive awards are based on
the achievement of Bank-wide goals or key performance indicators such as growth
in loans and deposits, pricing and profitability, loan quality and productivity.



6.
Payouts



The annual incentive compensation amount earned by each executive is typically
paid out by March 15 of the following year, if performance targets, set annually
by the Management Committee at the beginning of each year, are achieved.
 
 

--------------------------------------------------------------------------------